--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING AGREEMENT




This CONSULTING AGREEMENT (the “Agreement”), is made this 21st day of June,
2017, by and between Andy Tucker,  (the “Consultant”), and Ga-Du Corporation a
Nevada corporation, a wholly owned subsidiary of Eco Science Solutions Inc. a
Nevada corporation, or its assignee (the “Company”), both parties hereafter
sometimes referred to together as the “Parties” and individually as a “Party”.
 
RECITALS


WHEREAS, Consultant has been involved with, assisted, and owned various
businesses providing services to the Cannabis industry, as well as acting as an
advisor to various State regulators concerning the Cannabis industry;


WHEREAS, the Company has purchased various enterprises relating to the Cannabis
industry and the services required by that industry, as well as operating a
business that is now providing various enterprise solutions and services to the
industry (the “Businesses”);


WHEREAS, the Company and/or its affiliates require various advisory services and
assistance with business development and marketing (hereafter “Services”) and
desires to retain Consultant to provide the Services;


WHEREAS, Consultant desires to be retained and to provide the Services and to
engage with the Company upon the terms hereafter set forth.






AGREEMENTS


NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and of the mutual benefits to be derived hereunder, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:


1.           Recitals.  The above recitals are hereby incorporated in the body
of this Agreement and made a mandatory part thereof.


2.           Employment. The Company or hereby retains the Consultant to perform
the Services as generally described in Paragraph 3 of this Agreement, and
Consultant hereby accepts and agrees to such engagement on the terms and
conditions hereinafter set forth.


3.           Term.  The term of this Agreement shall commence on the 21st day of
June 2017, and terminate upon the terms set forth hereafter two years thereafter
(the “Term”), as follows:


(a)           Consultant shall devote substantial effort to performing the
Services during the Term of this Agreement; and,


(b)           Consultant shall not be required to devote full-time efforts but
shall put forth necessary efforts as determined between himself and the Board of
Directors of the Company.


 
1

--------------------------------------------------------------------------------

 
4.           Services & Duties.  During the term of this Agreement, Consultant
shall:


(a)           Be engaged by the Company as a Special Consultant to carry out
whatever duties that will most effectively assist the Company and under
direction of the Company’s board of directors and/or the executives of ESSI (the
“Board’);


(b)           Consultant shall undertake the Duties as assigned to substantially
meet the goals and objectives of the Board, and the management of the
Company.  Furthermore, the Consultant shall work in accordance with standard
practices and work schedule(s) substantially similar to those of others
similarly situated; and,


(c)            Consultant shall be involved in training, business development,
sales and marketing, and during his engagement with the Company, he shall not,
during the term of this Agreement, be engaged in any other business activities
which will significantly interfere or conflict with the reasonable performance
of his Duties hereunder.


5.           Compensation.  For all services rendered by Consultant, the Company
shall pay to Consultant the following compensation (the “Compensation”):


(a)           During the Initial Term, Compensation of $120,000 USD per year;
and


 (b)           Compensation payments shall be divided into twelve (12) equal
monthly payments, payable in arrears on the last day of each month following the
commencement of this Agreement, provided that any partial month worked shall be
payable on the last day of such partial month.


6.           Benefits.  Consultant shall be entitled to 3,000,000 options of
ESSI Company’s common stock at a price of $2.00 per share with vesting over 2
year period.


7.           Working Facilities. The Company shall provide to Consultant such
office space at the Company, as Consultant deems necessary.


8.           Expenses. The Company will reimburse Consultant for expenses
incurred in connection with Employer's business, including expenses for travel,
lodging, meals, beverages, entertainment, and other items on Employee's periodic
presentation of an account of such expenses.


9.           Nondisclosure of Information & Non-Competition.    ESSI, or its
affiliates, has spent a great deal of time and money acquiring its own
customers, and intellectual property related to the Services as well as
technological advances in the Businesses, and both the Company and its
affiliates have invested a great deal of time and effort in developing contacts
as well as prospective customers and customers with respect to which the Company
is currently performing service of has performed services (all as hereafter
together described as the “Intellectual Property”). The Company will expend
additional time and effort in the Business.  Therefore, in further consideration
of this Consulting Agreement being provided to Consultant and the continuation
of the engagement for Consulting, Consultant shall not:


(a)           Directly or indirectly during the Term, or for four (4) years
thereafter, disclose to any person not authorized by the Company or the Board to
receive or use such information, except for the sole benefit of the Company, or
the Company’s confidential or proprietary data, information, or techniques,
and/or Company’s Contacts or business relationships.  Furthermore, Consultant
shall not give to any person not authorized by them to receive it any
information that is not generally known to anyone other than Consultant or that
is designated by DS or the Board as "Limited," "Private," or "Confidential," or
similarly designated; and,


 
2

--------------------------------------------------------------------------------

 
(b)           During the Term of and for four (4) years thereafter, either
directly or through an entity in which she has an ownership interest or is an
officer or employee, engage in any work or business that is related to the
Services, the Business or any other business of the Company either during her
non-work hours or at any other time, for any party or person not directed by the
Company, or assigned by either of them.


10.           Disability.  If Consultant is unable to perform the Duties:


(a)           By reason of illness or incapacity for a period of more than four
(4) consecutive weeks (the “First Incapacity Period”), the compensation
thereafter payable to her shall not be reduced;


(b)           If Consultant continues to be incapacitated after the First
Incapacity Period, her compensation for such any such period of incapacity shall
be one-half of the compensation provided for in paragraph 5 hereof;


(c)           If Consultant shall continue to be incapacitated for more than a
second four (4) week period (the “Second Incapacity Period”), Consultant shall
receive one-fourth of the salary provided for in paragraph 5 for any incapacity
beyond the Second Incapacity Period, provided, however, that no such
compensation shall be payable in the event of a lawful “Termination” of this
Agreement as set forth in Subparagraph (d) hereof;


11.           Termination for Cause and Damages.  Except as set forth in the
foregoing Paragraph 10, neither Consultant nor the Company may terminate this
Agreement during the Term without cause (“Cause”).  For purposes of this
Agreement in the case of the Company Cause shall mean: (i) a showing that
Consultant has materially breached its terms; or (ii) that he has engaged in
material, or willful or gross misconduct (all described hereafter as
“Misconduct”) in the performance of her duties hereunder; or (iii) that
Consultant falls within the provisions of Paragraph 10 above.  In the event that
the Employer shall be entitled to terminate for cause hereunder, the Parties
agree that the following shall apply:


(a)           Damages will be difficult, if not impossible to assess; therefore,
the Parties agree that, except in the event of termination for a simple failure
to perform, the Company shall be entitled to enforce Paragraph 9 and to enjoin
Employee from any further actions regarding the Company or any of its
Intellectual Property as well as from any competition as set forth in Paragraph
9;


(b)           In the event of a termination for Cause whether involving
Misconduct, the Second Term of Employment may at the Board’s option be canceled;
and,


(c)           In the event of a termination for Cause whether involving
Misconduct or not, all other and further Compensation payments, as described in
Paragraph 5 above, shall thereafter cease and no Compensation for the Duties
hereunder, of any kind or nature, shall thereafter be payable.


12.           Termination Upon Transfer of Business.  Notwithstanding any
provision of this Agreement to the contrary, Consultant may terminate this
Agreement, except the covenant not to compete set forth in Paragraph 9 above,
upon the happening of any of the following events:


(a)           The transfer by the Company of substantially all of its assets to
a single purchaser or to a group of associated purchasers not an affiliate of
the Company;


(b)           The decision by the Companyto terminate its business and liquidate
its assets;


 
3

--------------------------------------------------------------------------------

 
(c)           The merger or consolidation of the Company in a transaction in
which the shareholders of the Company immediately prior to such merger or
consolidation receive less than fifty percent (50 %) of the outstanding voting
shares of the new or continuing corporation, except as relates to an affiliate
of the Company.  For Purposes of this clause and this Agreement, an affiliate is
any entity in which the Employer owns an interest or which owns an interest in
the Employer as of the date of the execution hereof;


(d)             That the Company has failed to make required compensation as set
forth in Paragraph 5 above, the Parties; or,


(e)             In the event Consultant does not elect to terminate this
Agreement upon the happening of any of the events noted above, and as a result
of such event, Employer is not the surviving entity, then the provisions of this
Agreement shall inure to the benefit of and be binding upon the surviving or
resulting entity.  If as a result of the merger, consolidation, transfer of
assets, or other event listed above, the duties of Employee are increased, then
the compensation of Employee provided for in paragraph 4 of this Agreement shall
be reasonably adjusted upward to compensate for the additional duties and
responsibilities assumed.


13.           Non-transferability. Consultant shall not be entitled to transfer
her Duties hereunder to any other person or entity, except that the Consultant
may make such transfer for tax planning purposes to: (i) her spouse; (ii) her
designated contingent beneficiary; or, (iii) her estate.  Notwithstanding
anything else herein, the Consultant’s estate shall not have any right to
anticipate, encumber, or dispose of any payment due under this Agreement, and in
the event of any Termination hereunder, all payments and other rights shall
cease whether assigned or not.


14.           Indemnification. The Company shall indemnify Consultant and hold
her harmless from liability for acts or decisions made by her while performing
services for the Company to the greatest extent permitted by applicable law. The
Company and its Board shall use best efforts to obtain coverage for Consultant
under any insurance policy now in force or hereafter obtained during the term of
this Agreement insuring officers and directors of the Company against such
liability.


15.           Assignment.  This Agreement may not be assigned by either Party
without the prior written consent of the other Party, except that any transfer,
sale or merger of the Company to an affiliate of Company shall not be considered
an assignment for purposes of this Paragraph.


16.           Entire Agreement.  This Agreement, including the exhibits hereto,
is and shall be considered to be the only agreement or understanding between the
Parties with respect to the substance hereof.  All negotiations, commitments,
and understandings acceptable to both Parties have been incorporated herein.  No
letter, telegram, or communication passing between the parties hereto covering
any matter during this contract period, or any plans or periods thereafter,
shall be deemed a part of this Agreement; nor shall it have the effect of
modifying or adding to this Agreement unless it is distinctly stated in such
letter, telegram, or communication that it is to constitute a part of this
Agreement and is to be attached as a rider to this Agreement and is signed by
the parties to this Agreement.


17.           Enforcement.  Consultant acknowledges that any remedy at law for
breach of paragraph 8 would be inadequate, acknowledges that DS and the Company
would irreparably damaged by an actual or threatened breach thereof, and agrees
that the Company shall be entitled to an injunction restraining Consultant from
any actual or threatened breach of paragraph 8 as well as any further
appropriate equitable relief without any bond or other security being
required.  In addition to the foregoing, each of the Parties shall be entitled
to any remedies available in equity or by statute with respect to the breach of
the terms of this Agreement by the other Party.


18.           Governing Law.  This Agreement is made in and shall be governed by
and interpreted in accordance with the laws of the State of Washington and the
State of Washington shall be the jurisdiction required for the resolution or
adjudication of an dispute hereunder.


 
4

--------------------------------------------------------------------------------

 
19.           Severability.  If and to the extent that any court of competent
jurisdiction holds any provision or any part thereof of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity of
the remainder of this Agreement.


20.           Waiver.  No failure by an party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy consequent upon a breach hereof shall constitute
a waiver of any such breach or of any other covenant, agreement, term, or
condition.

 
 21.           Litigation Expenses.  In the event that it shall be necessary or
desirable for either Party to retain legal counsel and/or incur other costs and
expenses in connection with the enforcement of any and all of his/its rights
under this Agreement, the prevailing Party shall be entitled to recover
reasonable attorney's fees, costs and expenses incurred in connection with the
enforcement of said rights.  Payment shall be made at the time these attorney's
fees, costs, and expenses are incurred.


IN WITNESS WHEREOF THIS AGREEMENT IS MADE AND ENTERED INTO AS OF THE DATE FIRST
ABOVE WRITTEN, BY AND BETWEEN:


ECO SCIENCE SOLUTIONS, INC.




               
By:  /s/Jeffery Taylor      
Jeffery Taylor, President






CONSULTANT






By:  /s/Andy Tucker        
Andy Tucker

 
5

--------------------------------------------------------------------------------

 
